
	

113 S2703 IS: Military SAFE Standards Act
U.S. Senate
2014-07-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS2d Session
		S. 2703
		IN THE SENATE OF THE UNITED STATES
		
			July 30, 2014
			Mrs. Boxer (for herself and Ms. Collins) introduced the following bill; which was read twice and referred to the Committee on Armed Services
		
		A BILL
		To establish eligibility, assignment, training, and certification requirements for sexual
			 assault forensic examiners for the Armed Forces, and for other purposes. 
	
	1.Short titleThis Act may be cited as the Military SAFE Standards Act.2.Requirements relating to sexual assault forensic examiners for the Armed Forces(a)Personnel eligible for assignment(1)In generalExcept as provided in paragraph (2), the individuals who may be assigned to duty as a sexual
			 assault forensic examiner (SAFE) for the Armed Forces shall be members of
			 the Armed Forces and civilian personnel of the Department of Defense or
			 Department of Homeland Security who are as follows:(A)Physicians.(B)Nurse practitioners.(C)Nurse midwives.(D)Physician assistants.(E)Registered nurses.(2)Independent duty corpsmenAn independent duty corpsman  or equivalent may be assigned to duty as a sexual assault forensic
			 examiner for the Armed Forces if the assignment of an individual specified
			 in paragraph (1) is impracticable.(b)Availability of examiners(1)In generalThe Secretary concerned shall ensure the availability of an adequate number of sexual assault
			 forensic examiners for the Armed Forces through the following:(A)Assignment of at least one sexual assault forensic examiner  at each military medical treatment
			 facility under the jurisdiction of such Secretary, whether in the United
			 States or overseas.(B)If assignment as described in subparagraph (A) is infeasible or impracticable, entry into
			 agreements with facilities, whether Governmental or otherwise, with
			 appropriate resources for the provision of sexual assault forensic
			 examinations, for the provision of sexual assault forensic examinations
			 for the Armed Forces.(2)Naval vesselsThe Secretary concerned shall ensure the availability of an adequate number of sexual assault
			 forensic examiners for naval vessels through the assignment of at least
			 one sexual assault forensic examiner for each naval vessel.(c)Training and certification(1)In generalThe Secretary concerned shall establish and maintain, and update when appropriate, a training and
			 certification program for
			 sexual assault forensic examiners under the jurisdiction of such
			 Secretary. The training and certification programs shall apply uniformly
			 to all sexual assault forensic examiners under the jurisdiction of the
			 Secretaries.(2)ElementsEach training and certification program under this subsection shall include the following:(A)Training in sexual assault forensic examinations by qualified personnel who possess—(i)a Sexual Assault Nurse Examiner—adolescent/adult (SANE–A) certification or equivalent
			 certification; or(ii)training and clinical or forensic experience in sexual assault forensic examinations similar to
			 that required for a certification described in clause (i).(B)A minimum of 40 hours of coursework for participants in sexual assault forensic examinations of
			 adults and adolescents.(C)Ongoing examinations and evaluations on sexual assault forensic examinations.(D)Clinical mentoring.(E)Continuing education.(3)Nature of trainingThe training provided under each training and certification program under this subsection shall
			 incorporate and reflect
			 current best practices and standards on sexual assault forensic
			 examinations.(4)Applicability of training requirementsAn individual may not be assigned to duty as a sexual assault forensic examiner for the Armed
			 Forces after the date that is one year after the date of the enactment of
			 this Act unless the individual has completed all training required under
			 the training and certification program under this subsection at the time
			 of assignment.(5)Sense of Congress on certificationIt is the sense of Congress that each participant who successfully completes all training required
			 under the certification and training program under this subsection should
			 obtain a Sexual Assault Nurse
			 Examiner—adolescent/adult certification or equivalent certification by not
			 later than five years after completion of such training.(6)Examiners under agreementsAny individual providing sexual assault forensic examinations for the Armed Forces under an
			 agreement under subsection (b)(1)(B) shall possess training and
			 experience equivalent to the training and experience required under the
			 training and certification program under this subsection.(d)Secretary concerned definedIn this section, the term Secretary concerned means—(1)the Secretary of Defense with respect to matters concerning the Department of Defense; and(2)the Secretary of Homeland Security with respect to matters concerning the Coast Guard when it is
			 not
			 operating as a service in the Navy.
				(e)Repeal of superseded requirementsSection 1725 of the National Defense Authorization Act for Fiscal Year 2014 (Public Law 113–66; 127
			 Stat. 971) is amended by striking subsection (b) (10 U.S.C. 1561 note).
